[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]DECISION
Before this Court is the plaintiffs' motion to compel production of documents pursuant to R.C.P. 37. The Court heard this motion on July 25, 1991.
After reviewing the memoranda submitted and hearing oral argument, this Court concludes that the documents sought in plaintiffs' requests numbered 1, 3, and 4 were witness statements prepared in the anticipation of litigation. These statements are entitled to the qualified privilege under R.C.P. 26(b)(2), and are not discoverable absent a showing that denial of their production would result in injustice or undue hardship.Fireman's Fund Ins. Co. v. McAlpine, 120 R.I. 744, 391 A.2d 84
(1978). Inasmuch as the plaintiffs have failed to demonstrate that denial of production would cause injustice or undue hardship, their motion to compel production re requests numbered 1, 3 and 4 is denied.
After reviewing memoranda and hearing argument, this Court concludes that the plaintiffs' request seeks a document in request number 5 that is not relevant to the subject matter involved in the pending action.
Counsel shall prepare an order to reflect the above disposition.